-— PLT Are

Case 4:20-cv-40111-TSH Document 1 Filed 08/31/20 ° Bayer? of 23

Pro Se 1 (Rev. 09/16) Complaint for a Civil Case

UNITED STATES DISTRICT COURT

 

 

 

 

for the
District of Massachusetts
GeorEREY.S . PYaowt ) Case No.
P, 0 Ce (to be filled in by the Clerk’s Office)
>
Plaintiffis) dy. CeCT{Zorr QT
(Write the full name of each plaintiff who is filing this complaint. soa,
Of the names of all the plaintiffs cannot fit in the space above, ) Jury Trial: (check one) LI Yes °
please write "see attached" in the space and attach an additional 2% USC 14 DI Z &B USE /3 G/
page with the full list of names.)
“ye 1 MEM Mas DUMP Aa DUMS
© MNF A cL ) Fest & ACA AUMOS, | jd The
TOWN Oo UL TOD et A ) — ae pin’
( j oeT C\AiM
See attache Form of & Toe t
Defendant(s) ) epeter Te. RICO Act.
(Write the full name of each defendant who is being sued. If the . _
names of all the defendants cannot fit in the space above, please ) Man DA MUs + CMe? oa 3
write “see attached” in the space and attach an additional page ) u » US cj § rd ¥3 She 23 ==
with the full list of names.) oe ms o>
— 4 be:
ay
COMPLAINT FOR A CIVIL CASE ee on be
= a
I. The Parties to This Complaint ‘ rr
CS

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

 

 

 

 

 

needed,
Name Geoctee4 S. p ‘ real 4 0O0CAGT FE
Street Address 5 Padl x Tay wan Pe Lve.
City and County Wiest foxy ( Sipe
State and Zip Code mA oO oF 3
Telephone Number : mh
E-mail Address vk
|

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (if known). Attach additional pages if needed.

Page 1 of 5
Case 4:20-cv-40111-TSH Document 1 Filed 08/31/20 Page 2 of 23

Pro Se 1 (Rev. 09/16) Complaint for a Civil Case

Defendant No. 1
Name

Ret Juoge LEAH W. SPrague

Job or Title (if krown)
Street Address

City and County

State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 2

 

 

 

 

 

 

prt—- CHacles 0. Boddy esa

 

 

 

 

Name Vou oaF MV \ Fy coy

Job or Title (if known) Tac on) (Ao \\

Street Address SO WAI 3ST Loom LO
City and County m1 for Moo0lsex

State and Zip Code AvTS7

Telephone Number
E-mail Address (if known)

Defendant No. 3

 

5 06-)3Y- 230K

 

William © Kiwoelkape IR

 

 

 

 

 

 

Name

Job or Title (known) Cfltaicmanr Tounrta € mit Gar
Street Address Town Hall F2 maw ST

City and County Mmil€orh MR Mipplesex

State and Zip Code MWe, OT 7

Telephone Number Goak~ $754-COaAD

E-mail Address (if known)

Defendant No. 4

 

Jane Doe/Thow Pok&

 

 

 

 

 

Name

Job or Title (if nown) C { CLK < COLE, < 2

Street Address Mitford Ostect Court Hosre
City and County Mit Gs “ch AA pon leseg

State and Zip Code M OL

Telephone Number

E-mail Address (if known)

 

Page 2 of 5
Case 4:20-cv-40111-TSH Document 1 Filed 08/31/20 Page 3 of 23

Pro Se 1 (Rev. 09/16) Complaint for a Civil Case

 

 

 

 

 

Defendant No.&
Name marie Chibford egy
Job or Title (f known) ATTo BENRA -

~ QJ

Street Address Ad maw Street
City and County Mitford aidd ke
State and Zip Code MA : uso
Telephone Number 6 (7- GOo(- “Oo CF | ( :

E-mail Address (if mown)

Defendant No. 6

 

 

 

 

 

 

 

Name DAW Dox A 4

Job or Title (if known) OAtTToaw¢ NEA

Street Address Gf i LAD st Su ic 9
City and County ALACICStone

State and Zip Code MA NTH O/F90F
Telephone Number S06 - F6§3-VW320

E-mail Address (if known)

Defendant No. 3

 

 

Patrice Webbee

 

 

 

 

 

 

Name

Job or Title (fknown) Re+ ATTounwey Last ives Apores:
Street Address 20 om ain St v d Soild Bid

City and County My Cord AED Mivoleses

State and Zip Code mp , O.7T7

Telephone Number Last Kuosn U2 “ITY oo FE Y

E-mail Address (if inown) :

Defendant No. 4

Name

Job or Title finown)
Street Address

City and County

State and Zip Code
Telephone Number
E-mail Address (if known)

 

 

 

 

 

 

 

 

Page 2 of 5
Case 4:2bh@ ARM TSH DRGmenLtAneMSiz6 "Page 4 of 23
in CASE

D2 bevonnt(2_) @erx . Jooge Lenh W SPr As a
True hed pus Te nore Ow B-17-T3— Fionn ts Ple

ns op Take Wem FE CeFted QUES SNES
Qe OvT® Per Oirs ms fs ad , Prob whom, Drug CHArye

Claistiee Le
muanukactu red aise Stich. ae stone Concord Sentence &

e AN Legal Probation

ww Of nat (Fur d Que te

. vw tC 2) To bed IM
Defoe TC O-e£ens HHSTS an S a the

o OR MORE -
The nat Police ofnee tS [PAVE Peres ned
COM '

\E rox. SUR . S Beem Set
Toon of vs ngawst Pla nh FF The AHN I>

. iL Ac
cre we Ayr FE

OTHE” . es &
ppevers able pee BR Cure Alo

COINe ‘ et AL .,
off °. Zee { ~
mone comnts cher Rete (cd ATONE

(ws Acco
Carters _-V1-93 : he dk
rs Geet eds Rie Benet

e ps wen nt Apess TO ° on
ee ae AD Tihs e pris OfITK ns Plats Sf
w twers 95 3st -Ca ore aes (Peace) wey)
aren Rowees om TAPL th Ree whet paw shicek,
wine’ ore Tene gra GITNEss piwik?

ye Ree a ee Preseat for ©
Case 4:20-cv-40111-TSH Document1 Filed 08/31/20 Page 5 of 23

I DoE
Oekenone*® (4) Save DOE / Thon /
ottice Mi (fucck District Court fe a
cher ies ded Ts Com plaiarts oe Sf Ovad é oe
- fe» Cort PlAiKw
Alterd Oocy Mews 25 ee “rleeced ree © Meee.

a fo A007 Oe Plat As Documents BRIS
Pot Ue ise Are Pro Perl, Tr stated

Files Beco Fo e of Pater) Ase Of INA
ee , Rs At

Pag ee tas ame AG? ett cere

. , Moteers y

that an a7 cepoushF Ap USe There NAN<S

Lg wore /S ed toe

So TE
Iw ©? ; Paoblic Defmror c
Cli bord Prtourne) . ar
DeFenonnt ( 5 n vee Letter 3 out to mack ce Woe
See The Extiibs i | ~1%-1S ike Re

: e
See Extbet (2) Fak pared rst CeomPlaw

. {| Pwarte Or
eferonvt ws wel
Deennin re eng cin
‘ ‘ nore QJ bai .
Ne as #
mq FAK. Poe ee The Foolish sess Ke ect po
chs aise Bestel Seg Cocks fee, he Ske ©
a . -

mir
Kath AS Bot CAvse ee (tated

~. OD ony MAX
The Busser fg Pretherlacod 4 OE Sa ptesticn

: a ps AS Fost aS Yess AM

Was fvoT tof FAR sit tre 7a in Trooter Bose (Th
Herring And O10 WOT The Facchining MIT «ie Ota
ASK et eed pat \Fucd Rd. me Mothin ret ery
non Oe eds tercats ect THES AU fe stow
Prove **S™ racks TAPES } The Ervits of

P,D, State oe it wes Yery sen Le Cav he

, AS There. a to» 5-28-79
The Poison? wee ee fo tre Fo spmuse

omer wr} a TGuse favers “
poe AT hy Fhe. CS OIVED
Case 4:20-cv-40111-TSH Document 1 Filed 08/31/20 Page 6 of 23

© cork, Caen Th
Defenoast Dan Doyle .Clearly Tren The
one User he Mare rds £ CAA pleat

Keomtion Fe Stated #5, (0 Cnelay
itim The At ntroe We > we hte, aha
OT ate Mawoed tim EXIHbIE GA) Cast euht

' + Awe ‘ eu RQ: Oo;

eee Letter Addressed to warren # Powers Re omzorns

Contact
Dap Por( @ Plaintiffs AT ek fefsoed fay Conte

prrem A Porers AIW Re fos
Frnt Of SOO OR ny Lhehalf on M4:
ba ee THE jeter 1A MY Ne br
ro ON . a netyad ty
Bepen Ae ie act ‘pitch egfurts, AS TF WTS
Try | 4

Tr thl

OL AiwhFe Leguest> Service Of Proce s$ to

Ae LsPavedk NS [te Pa inrtiFF oly Ly

/ © rol Z - lds fyook > Ar Cow Y
(

TE comive Service sl frase SS

< Paflers lek

Send fn ; ¢ Le Le C .
\ Conetlaw |

Pend fr lL low ioe nr o3-20 nb Proterly

Re oe G-3-1% - Reasons ON D2 Feadany
Fyle A?

Prook OF The .
pw Do le Are The ve _ cont
Oe ike of the Personnes Ieee [te DRbe

C Leary Taree ALSO Prahatror IA
UXO rAGe »
Case 4:20-cv-40111-TSH Document 1 Filed 08/31/20 Page 7 of 23

Pro Se 1 (Rev. 09/16) Complaint for a Civil Case

IL.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
ederal question C] Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A, If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case. 24 OSC § (4) 2% “VST B (Fb

MGL- IV. Citaeee DWA ADOC 1963 ctweree 76

See CAPTION On Pause Ll oe 5 oan

CERTIOR ARL memorandumusmaNn ORMus TesTFic4 0 AMLS
IM The Gorm of A reeT CIAM.

B. If the Basis for Jurisdiction Is Diversity of Citizenship
1. The Plaintiff(s)

a. If the plaintiff is an individual
oe . ° ! Pr «Se, os
The plaintiff, (name) G EQEEVEX. Ss. 2, Rowh , is a citizen of the
State of name) mM ass nc/tusef/S

b. If the plaintiff is a corporation
The plaintiff, (name) , is incorporated
under the laws of the State of (name) ;
and has its principal place of business in the State of (name)

 

 

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

2. The Defendant(s)

a. If the defendant is an individual .
The defendant, (name) TOWN O € iA fy A ETAL, __, isacitizen of
the State of (name) (WN Gard Mass ache get TS . Oris a citizen of

(foreign nation)

 

 

Page 3 of 5
Case 4:20-c¥gidaaat ests. eperiipeht Fifty 06fs'/20 7page 8 of 23

. LA? I
Q TWis Case mvolses ONG ONS ISSUES AWD TS Sime hey

ag best ed Poosble ri start From Thea” L ast te
Te LAST Issue 61 Parasrntty

i€
© CASTE Pages - DATE 7-344

ne wet ia et EAS SENS 2-3
oD» tT GEOR EREYS - Prront Ao0rESS 5-PAGIx Ti war Dave
WEST Boristem ma e15b3 bere tw Called PlamwhFF on
pec 1, Zot. Pheinks fF was Pulled Suer Ry Delenoat
State. troofer Bosthwerth © AT Til jr Mi fork MA SHore,
in Cusredyy The Oefenoant Strle

J ube That Stee whit

Fro lee ®sswerdh WIAS ecace VN
Hefen DAT veckechue Kwckhoe © r
The Morping gec

AT Atak on or ABs 2:3) tN

Ter Stoe TS wee
\. Oss OF Aloo Dec-
Ise OVE Ath Pwd other issues

See Full Com

jea Agreement

M15 ne © leeks FF +c

{ mil ford Cs lice Deh TV e
7. ZOIk-

Tw Lasor ceStC
jo. ZOiIS- The
$ Forced

Yq, S thee Ay PETC
lar & ee

4 wm fcrie Cou co

Leu pleat Fa
me to Take pa P
UZ Payer -

5, Ow OF Pooky OCC. i%.201% &
Who The O£e\cec pefenone® State Troofer Pasthworth
Loe®s Face THANG me with 0 efenoans Kimeroe Detectve

Milford Police DePT- See Full AREA w kh exhibvrs

TWS Comp\~awt , eX br& Q) FARK

iN Sutlar+ of
£ Plarwkfl Thought werlk be &

Simele MOTWSEN ,F PK ¢ Exe ain + De Len Oa * Marie
Luak tow Anus be pele ty Re Wsit

C\ Eko dk The Si
an See exwalbe& Ci) Stameeck Roiued

A Presecuchk MST)
(age. This in Foll AF RORV 1K SuPlort OF

mar AT,

Come taywt Ther ts uorarvzch Attidavit « up acy eg lial
exe Noterisedh PTEaGUE is YR Ceses t+ Rethcts Warren
Dm Powers ORAL Testimronely Fram EF Ubi (L) Henring ov

Oo” Poot -a%- 946 - T- 12> G¥- Then The est of COENG hy
Te Pres ONE. EX"As brt A AD Pases NETS gc pu

Realized cohet Ak

lor nue neg yas ush &

ts
Case 4:20-cv-40111-TSH momen Filed 98/31/20 Page 9 of 23.
J DN The Metion +o The Cour Page 2 of Full
a

come baw is A List of Exhibits And A Cronoleg y
OF EveNTS AS ITN Parasraeh G. P Preserved
Molen See exhibie ad Has A Date Recwed Bod Also
An enmtTcie Stteet g Hoss wets hapten With Motion. 1 stamsed_
0 6S ( e

Meciwe & HATE MAY, AT, (478 7 pases.

F. UPon This ldoworable Covet Reanny Tris Full
comPlarwt Cronology sth Extibrs THiS Honwor#ble
Couct will Fave Better Under strscditug ot cwhat

(das TransPired Heat. ul & ExyHvbe ase. ai

A. Yon Plaiwkr Sis Fa\se arrests ov SUNY QY.ANT Plat FF
S Polde +e De Fenoant DAA « Day ATTosrnseg Ux Bes dg< District
Court. AD PlaiwksfF's News Arresk WAS A Vie lation) OF

Probadvon Olav ff EvPresseck The iIssu€s cCoth Be The.
Police, The, GUS The Al Extressed Ty Fu M ComPlaust

with BFRoRVE AWA ext bits BB.

fo Defewoant Derr Doy le Stated Relax rill Come ve 7
See You Arak we oui Uf Soe t Ths out T &xPres se
Thet perer dant MAC CAE Fark Ppeuioss Pla ws FS ATs er
was Hueare of The Problems Usith Palice Ak Cou tA

& Kelan tr Yor hettec.

Lb e UPors Reterning +r UkBridse Court (ives Se 9-3-19
Plawt\FF Hao Exvbet (&)Paqes tm ReT JIOge-
WW Perce PauerS Res ONGSING Dwutvustice This |
iS Ex, bit CY) (Wane CTC Comel\asse te Executwe
orteckor, Now EXH bE (2A) coll CTC. 1,2. BG Pa;e5
i prort Eight Pages && EK beta 2.2.)
Case 4:20-cv-40111-TSH Document 1 Filed 08/31/20 Page 10 of 23

in Plawh th Requested Defempante Dar Ooul +o
Plense READ AK Contact Retired Su oge WiAIT2AS

Pow ls AS Plait FE WAS UnAble fo Contact
Him by Ife Powers AS Stated Tr Cull Complarwt

(3 Phat Fl Pleaoedk with oefes ort Daw Doyle
Claw ke Stated Do cuaut you fs glue The Lefter
fr Troe femcre Therws So [te can Umoer stand
Whats goiny oN dere An fo ssibly give me
A Dreak So AS +o unoerstand my Sdvatien —
That PlawhFF. was Trying Fo Re Wit gee EvHIb16()
EXH LIL (DY) COUFEMS LSSVES - .

M{. Plasasr CF Seen) Delenoand Shon Dot Probahons
6 ERice cuhe mane Comment Yor wilt be (SAC
ry gail 1 4 months: Plawk tt Asked Aim %
flean i& Duk Give it To The Judse Cemure je

+ Dealing Drug
DelenoAnt. mave A Kemar ke Abo .
+. ne RES Lowmlicekh of Cater Retorns At

Site tm not Gls ws The letter fo Fu0o¢~<

Lemire - ao |
exis bos Ch be C35 2nudh Comelanw®

Fics} Comphint (+t ExelAams what

ra) th A\L (he Courts . NOriNg
Transtcriny WS h .
motions Re que sTS ect. fe Pate L Plawwh FF
{

jdave meT Beer Contac 84 <FO- ON
The Eucet: Come wink Filed ,Thes The
‘oo 6h iS Gg OINs out Cert fed

exidisie (aH)

1S, READ The
ws tth The

Secon
Avgyst ae -26 ad
cl
Case 4:20-cv-40111-TSH Document 1 Filed 08/31/20 Page 11 of 23

Iles fou Tnat Ths Lonarable Court Is UE to Seep
On AW The Courts MA Ford Uxbridge | worcester
wot Les hon ding Te MOTIONS, Prefer ly STAMPing Reve
Awd RePlyras ts Plait PS Phat ff LS Exe lasing
The Lasdustices And were Cvevence 15 de ts looking

For. to Finish Li's Com Plarr€ f+e started Sa AS

to Proferly Have Closure . over Lewy Dicourdh EVBDENCS -
iT. See Ebb Ce (a) (A Pages Dated 5-4-A0* Request Con
DocUMLNTS Ons Following Cases DATES, Minutes Tramscriets
TAGS, GOFAL Arsuments ect. 3 Pase’s Ast Lethe Second
Lette 306 B Another Coser fetes fe Cler (Cd O¢feasdant
Debbie Bonvive 2 motians AFFientE ia SoPtert 2 fazer
2 Pase exeeoited Motion Cu i thorma gu Lty PleAS And
Eo. New TAL, | Coey oF ENvelofe /6 gtemP 5
UG Cages G-Y-2o0 fr Oe Fermoant DEABie Aonsyind BERS
aeeiycd on:
i$, See EX ibbit (a4) C Avrel Sige Cogncel Pre Docléet
+4 186 6- CO- BOMY GOcook( There Was Some DiScrelecte §
fe Qe To BRRdAWE For Prgart Theat Caurel// Stn er
wrote VP, TD Witt Nev re Ajreement At All with ¢t

id. AYSO See Ex loreal) There Are Ons \y 2 Gus From
ATR PocketS. Tu The memorandum Crucell "Ng 66
Cintes See Exiibe ata cory of Krimamal OockKe
i¢t2 cr OOYB Bur its Missing From Docu ments Senst,
anis pocket H (FVACr OoYZ ZSt Chence | Dated

Tarn >, 'AIA- ow of ABost-
Case 4:20-cv-40114-TSH Document 1 Filed 08/31/20 Page 12 0f23
AO. Ass EXIKbiE(A®) See EXMbiE(Z) Coty OF Criminal
Docite+ IV92~Craolye3 oated Tune 29 (FTX
On OF ABourt. AlISo met 1 Documents Sent
Po ot The exuibds sHe CAure

I Singer Has
Rekeced to in Her Memorandum. inge

Qi. VUPos Calling Cavcell Suecal Times in Reguacd$

+o AEA Awox exlHibits ASkedk Aer why here
Mof Tr my CoPYs Gf Uw het you Have E, led wrth
The Courts Laurell Stated There only The Crimwal

Docket Steeds. T Stated Bot LE OT not Pleao
Guilty on Nov, 2.19TA T Stated TL clearly
Statcd tn my full Compleat Thar is Yrder

Apeeal The OAtES 5-17-73 - 5-28-53, This
sas TRE ORY Aefor Trial -G-Ad-AO WAS THA
So FA wars & la 20 Evening Time -

QQ. GN $- 13-2626 Plait FF wera +o Vi020 Court Rec

Went Throsgh The Proceoures AS IF WPS Heed +o fear
Awd See what was golay On Se asicty E Kee
Goret And Heard Bits AwSK PReces of Gs hat was
herng Stated ps The Tudse Ctated He croutd Tate

The Metin vwner Apyisement ANA neci de bter

Ons.

¢ wt Ext BECID -o Pages fu ative gi

24. Tw Full Com law rea _feses wens oh
Assig Newt of Coun sel & atc cin <6 aan
Next Coss DATE , Qe ens edd praeneK re

Lacan was L Pelwe Relired. 5-17-73 - | en hiw.

Presensk pr Ro DRTeS Alse

Oe es sustice AF MU Fark DeFenoANT

S Pr argyt Esquire Presv0iag
Case 4:20-cv-40111-.TSH Document 1 , Filed Opisi20 Cage 13 of 23
ay, Defend ant Pebvred Sooge LEAK W Sfrayeoe ony
a

5 17-73 u Pow Plavut ft Clearly Tatersect ig pe Fenonnt
Po rrida Wwedhoe pr Clecd Erein Mtking med t Cont +

Date AS Seer ON Cronolesy Reloct exe bie Ce)
Cectibicate of Disclarye 5-\1- 4 shee? Lor Vf
District Court 7 oN mitt Opte ute
pefenoar® Judge Ceph

ig §-28-93- L as stated.

255 were DPE hoa Agrecenes

w Shragve EarPtm My

jo oll Complaint , (as) a3,

ave

Ab- Clearly Cos “j | an

Reading Combla wt ni . -

Ens co we
Requevr® rare Clear That = ef.

(
c\4 lefs ect.
on 5-11 19 oer D
in \1b7 Quiecy hs Gy TAPE TANS

pa? \
[gr OF FENSSR re Are. TAPS Tran

if ws jJvo &
ae Sut herd Court I - + a

ctcum Resvaer _ Travecs
ne Recrted fe peck TO.
St Wwesthere M0" aa travers 4)

C lear That Sv 09% pete %
Cygedsy aft Frogen / _frelrost
eat met Center ONT A Docket
Gecv rec tree MA S22 ext ht UU to
5k werces tee posed Co ENTS a 5-4
EN OO os se TM ee raped wotRelersed.

(-4ose tality He we OATE “« FemMane

pr <r & Docu mer* ”
Case 4:20-cv-40111-TSH Document1 Filed 08/31/20 Page 140f23
Oo ct is Clear That ON Transcriets Tudce (ravers
Clearly statch Aig Aiast my Better Sudsemncat zm
‘we FO Allow The Treatment Plaw stated TH+
ee, " tole prythiag © Us imPose The
Oo G ex jw Thos ; PR 51-9
Ue 5 L stuido wee.» Teanseciets THes 4-229)
jo Year COMCEF Se,

\ A The District Attsurwty Thet
4 ( T+ ts Clear aren oe Eder tip ThE AVR
WAS USE Lard And Hers Duns

3

om jhe fae 7
dose the 1 11 bati.
Ste ch He tt ws fro bation . T helorted * eT —
it here. te Rect run «TAN sees Cakes “1-2
wer \
“ “TU There (> A

m8, t is Clear That on F-'E he ack
+ of A Moter Veichl~
Tis Claret

€ Carce ry
c \targe o al ProPerty 1 of Manufactured

(arson
Pour nes. of Prlons wii th | A lAwe :
oe ON ee Carkin in Full CO
coon + as wot pismussed po Stn he
‘ AS { * ‘ . . f- AVE
%> ke PlawtiEF cwosld r
Cotl Come lar EN apr Never (Xab
IM Concord Staite gel on 6.0 ps Gtty Vert’ ’
-_ $s
The out CHarys Records Ard cohat

ard The [Pre out”
2-4-Ta

ite

The RIA:
alse SteP?s Are Fi rs See nest ts
This Oras Done From © (c

-(6- Gl
The ofkficec ushe Fa \ed rae aN (Ores case
Cltarges OF ERENT my P.d~- 1

— lone Call | . See
So Je 07 ele ek ow. Eu \\ Comela wt
Guarees $< 7 & 38 Rize. io-17

| AQ-2620

f, (1) QM Reet 2 -

‘ Ow. (o-99-4U% eevee Ms (ear $7068G5 Retort

el a jequester Mm (Gach ay e Owls two Inu is io no
" Feshrmss o

Ft on DRY of @RALTES en

pe Posery See! ¢ nm
1 ant eE re Ext bcECIY usith or Aw guilty

e
Case 4:20-cv-40111-TSH Document 1 Filed 08/31/20 Page 15 of 23

3c Sltortly Atte That As Stated 4 Phin th FF
with Learrem~ AB Powers Tales TranseiP ts OW
lo - 99e-4@2Q2 The Second False Stof This

CoRS Ea lure fo Reclerrs Lreld Sabres sei,
T- CON AR ~ Powel |
114, DEKE O MT am stees OSs ‘
¢-4-9Q 19 syne Still Reman hos ray

, + Plans of Plauct ff
oritl Does The Treaties 5
ey Have *Hialeted if DiverTedk From Treaties

Olan total 15 iq month S .creork Pius.

aa. it fs Cleac

ws ver et oi » oy what The healer
¢ Ju ao > me.
* ark Oristect ATTouiVeg er aio?
pera meark , AW — Stoes pw vs ike ’ lrcers
oo 1¢Cc!R ‘
~, yPeasce CF aw
eat Copcord Sen rar
Cite Being Bssneltee ser ep and heidi.
@ aw FF Cer tifick AET« ne fans ort Ortricia

uA A Per, wth )
ett arn Ver Commcel That Dar -

comer Pees Blen Preserve The
= ee ation ed lent Olea park Proceed
Mother oh es MASSES AS Thayne
A OP Pal cee officer 6S orem BOSshy _
Th Crom The Fa \se Yth Gur Stue Fac
HE, Cee Oe benoa N+ Bosworth ctyte SrscPe tr

Ib Deterioant petective (in cno~e ark The

Full Com larwk ArT idau cee Ccertifrek Zt Vs

Ciear The Planmdidh 73 wor Selling Closure

Alo:

e tm eck
Case 4:20-cv-40111-TSH Document 1 Filed 08/31/20 Page 16 of 23
3G whercfore The Eythr bret F Pages (nN PacascaPh
\l GN GU-3-IT Extressed fggsues ABovt CVF Aro
Preserve MOTION Aad Stated The De Fenoants Have
Revealed These | Ces Clerc ly LF DArw Doy le
Neberonvt Mane ThE Ebthkert fo Coutact coarreas
mh Poue@s Rekwed Ty O4e. 4-3 -% 7-3-1797

lnmows That oarren A farers
ooo td wevec forget whet Transtired That

t i4e5 Gsrum To Plat FF Thus DUE
Pa maguatude o& DE Fenders Being
: R Qlaik FF was overlecked By cs
Ext ‘ ; [Le zgustice MAY “2oT
As (t 15S Very Clear ar Se ee
Jtase Beers Served role ly Thos LAs

@ ie e
pitch E Ffect By Dianne Ie ea
0 EA ‘ Beck The Meyimrnys aft

! tygestce that fhe Pha ni tit
The oe ans fred ae at unt ll Fanny
re, with Allred A ome’ zeliving
" : if Comb laiw® fawnt Hi Delrsotvr4§
on Fe YTustKees Fron These Fa Opa wt
aS Clearly Cryed os fF IN thig Com / r

for The Obrint ft /445 Exaustek And
oN te (ie ofa | pow (i.e oe welt cexldibits
rue .

DOCG mernts Qluise
irorce ster wilt ne
llecors€.

YOQo 0 boat ef é leary

T ree

5 \

pu aC JfAas (Le OTHAL
Case 4:20-cv-40111-TSH Document1 Filed 08/31/20 Page 17 of 23

5m Q\ wit hhs only OFTiaw 1S This
MeMol AN PYM >, MAN PRIMUS Testr€icAd Imus
tn The orm of F tock Claim CERT or ari Aico Act,
.

53. Plaids Ff Sewt IN Docume WAS te Wrorce ster fo
ia (nara guilty Piea AS There Is An ee
Pewse gf Ze ve ice f (as FF Profer ly F. \e

See ax fi bi Cao octet EGtNeS (6-24-17
44 1765 -CCOOIGTE.

| : fred () pted
54. . ‘ ; Ae 3, Letter Cert ~
Plas FE “ at 7 O67 BI(0 000 [eB5S7TES( 4
[-e \e 235 effort fess Res Pomc Fe
Page sume cpl Requested AooresS Fer

re uuable te CF ; € pooress Ther
Tm Use [iaMs got ME ge euthe2)

Wi!
oe eo (Ler moved o& cds
intes rat Hes TYAN SAiced |
Sle» Obed &F states, Theat what © we

~ . ° t eK Jo

Oe AS (& (Ss Conn
Say From Cont | rd das
‘ mack Plawts'S Couch [hose Bese C
Fac ) tas sh pireed , BOB (PCIE 3 ever A nice
heen Oe ht J ated Pragenme Fack- EX Hie (HAY

, >

Occ ATIC®

clear \s pos
a Fer ost Thak Bre oF ae ene
tr Cosck preamme
Strick Suterie® , ‘ oe,
ove 7 ( ‘ ‘Qecited. Por Sen se tenets 22-9
iy Soe e Travers Oy Teck lorcet Plans ne ee
te ith TOs bs Pra ation -fe2ms potth Tames te
ae thet Time, &e QrPly @r Gecocd EXHIB:
WPparvige

‘ (t ~~ Te ame nth Plan Transe etS
Q 5 ext & ( Req Vek (es (ce ey
@ 5) g\ ‘ LC\ ok \So SPReche uM Ex Mi &rLQS OS Rei4d
eee V4 t & \
Case 4:20-cv-40111-TSH Document1 Filed 08/31/20 face 18 of 23

ep Ct is Clear From Exh C26) Docket SHeer

sé Cast ENTE (o- 24-14 Motion To Pevise fie
hevokte - LT is Clear From IEE)
93 TS EpecoTwe Olrecke ce 6& Sune (BL

Re
te 26-2020 Crver (etree “FG
EA bi&e(>) pated 3 rb fevine + Revelee

- occestel te fr

Eyed MAIC
“ Antes Sl4owus ceive
Further feaoins trae ip ooo - F851 7758 That is The

a OOF . vs PEF one 1
Cracit # rs a EF dew ec 2 Page> Ie 304 @F CO
Co’ Comelas atk. Saat je Furhoet S - Ze sPondiry
Su lect - Plus t Flouse 1S me . C
p& Coorc - CW {( ove

29 ect Pre . Ln Awst m % OO po llacs
Pres A Pr soner 7 ‘+ is dear | he

mM
where For Crimes AS AS ay alegcd
Je the vermont, CO gant VSN MU ge

VEstS

“68

atte veto q- 1%
cr -7-/%. .
Fo lvoe of, (a : aC ™ at he Fic st
fo Ekta @ ) See Ext het
Q- Tt is C lear : is vNOeC Ae pce lL, mare
Cyc - COM tem eal enclo sek Cleacls

A pst cour -
(a9) iY Pages Ae ie Bo nvisoC er M 11f6

Te perenonst 0% ihe C2) 14 ase =
Tris ReCAL SENT extn x ina FE wit Ff
Bf . Ufon oa ~ peter fo The Spore Se ce
: Tnece e QRease s Ei bito
e! aereal Thee Leave oot Tht nha Olaf
AIT OY EINC] cark‘> 20 A\ A Casrt 'S
De PacRg oot VS Whe Mm! - comely
{> Qos WwS riist The C5 ge oper Ann
TrH4 15 to per ASE to Lm Metros
6 WAlrel ey (Ave honert 1
Activ CMe scred -
Case 4:20-cv-40111-TSH Document 1 Filed 08/31/20 Page 19 of 23

6. Clearly The Reasoss cohy Im Filing Thos
Cuil Cane lant s &s (t 19 Clear typ mq
EL AAVIE Ritermed YD Paces what Tr sated
Us j-ere Fore The TaAReE On WATLEY & Powers
weeny to fe Produced ou the pocket Croan The
EXiibie 2 7 Conelaret reserveh oral
Testimony iS ons TAP] From Plait CF nw
Re TO AW That Transtecd AS Bae Porting
oot [pe This Comtlank From Plant fe on
De lenp rats Actas ON pany —

l, Clearly +o Resoluz These G have MATER S
The Pla rt fl /s pegs This Henecable
’ € Plasn fF CamPlete.
court fo OMTAIN Th ee ads
Recorals of All CAS@D ONG Ore AN
fe surch The altecd Docume or tek
th "are prot of correct Pnfer
“4

.
oe ey Ae EXAnINe

. ; ye oth ‘
( mar FE {> Re @ | Je The. ORNS
oY. a Soeunents fo QU TN ets Se

' a
Dockets JN eek wrt mol Clearly
coha* OPN las A Phoren ste SPecis an
h e 2
: (1 SIE pater For A ot prvk ry
+o |

[- an d Wut N IVs -
Case 4:20-cv-40111-TSH Document 1 Filed 08/31/20 Page 20 of 23

@ ) x4 is Clear This as qone on TO Cows
4 P( amr CE Ts Also Reqve sts Ref. Judse Waseg)

BR Powers be contacted Te These “atts

RS He State dd [te cURS 4 OAS 4a SennraAaA
cata of EX bie GQ) TS Seudye Leha SPravge
a+ ORY Gut thy Oalevc Awitb bes pttuvey Aer

.

Tit LE lec Tek Pry plaiwtF, OFAC
5 OFS Matec S-

Cards ®, ste cet
{ | cv |Jeuse mit

Tr ts Cl 2ar The Cov Sie nee Fr

os clerks okce 1S re mus Ith

. oh
Plant soe (et SUP Py

6p
Afr Gu Freee
Tesh ae “y fe

Une
oo. QV, Ade AP x Have 5-3 19 +e
aaat me Oeciston '> acech © 20 Clearly
penal we ox This Clam J-3-

|

ACFE Clarins:
Ae ces O\ain \ o
.. . tf (S PequestiA5 All Raw tieFs exh ht

Pn Certrfed pain 21410, TO
nya eequesss Tre AAN ST he a ey te

rob. ach T. ect cher che Rreeoont €

OF tule mattew act APY This Honarable

e a On

. | oF my Exttbrs Ax

Coy eI AS y [s Clear ohat
fr

[Laceend ,
Case 4:20-cv-40111-TSH Document 1 Filed 08/31/20 Page 21 of 23
Nere

i AS Pp LAY Persem CAND Clearly See. Plat FF 1s

Seeding Jostice re These grave MATICLS As
Theosgh whet Has gone on

Ke

Ko GME Ss Ho st& G > '
Plaintiff rs Pe ve stns Su be Release

/fere z :

As he Plow fhe CAS Then A Prisomer ma’

His coil | aes iS Asoun) Suther'ny The SAMS
A LO 3e& YeRs

exnct Proce ss These Parive

. . (tec ov Th t Are tem PLawh$fs
Fai es m nen mt Paler Buk T4Peset
ec Are Me

Bo year co 5
A (ter cv Poe a A Fe aah Docbt ns & Ficst JHA
é ~-OA

le
Platte Seem with 2007 OF Hage Aine
fe an /
Fre Mor guilty * pu 4D Z6IR IF
oe orabk Coot Fe

 

[ptec, cull compPran<ecs For |
73 1 ot as Ths [ferxera
TAP Ja nt FE Requests thy Tee pe. oe Tet
* TM Stators for aan : en €or. pefen pants
Sod all Parches De wi Octal

Ut That
owas ARS Tha « Arc -K&
Frit : iN P lar tiFl (Aare Oamaje S -@e

That Have CASS howattyt
fen \, Loc Cass of

uyoer The Ver Ca oa Rensatiew
, iA ~
Plaid FE is Reguerind OT Ee Legal fees 09%
73D " 0 Ame) + Dpmases For

L moths |
Free Oak Scat ee fees Pe pe embs 6 ST 4 Ment Sar

Fle ws ait Pre ps There. a

ster Ase P/ +
I Planks ga weed Cifacses 2 OF" iqes For
Plots a a se See Kies 26 OHO, CGS an
ny Plain \ Awd waht Ever The. Court me be
OA ae ee lpinkete Feels TES TUN
M!SSES AL eer, nS} DefersDArt'S | ued
Cee EE pe Planhit Has (tow

ENTeC PB Su OS
Eavocr 3 . Plant
op plaiwtiet CASE ALSO
a AS GPon WA (ren A Powers eof Ming SPREE S

Ops THe That chet Pactres pefenormuts O10 Then

was Clearly Net Cruil ABA CCIM mat an d&
PeoPle coutd ge fo Tail for Ushat was Dove
TO law Fb stated wits Pale WaLwe ber AR
Her LAW Ytr Prese ST AT The Time Brel
Ys Come Back ank CAuse More [+4

Jo Plaiotige acver STOCKS anh Gems Fe

othcal Pasi stron S Cop stitutes wt Core @ £
GPG ANISHTIEAS , Ark These

Feo rp The Toun ¢ .
other Parkes wihs fa ledteo NDelease UiNeo FaPes
jhe Article Ihe four Cryer

lease Any Video
do ps wrx Ke -
That mes haw / 4 Tf The Palice or Cat 4
v(t, ede pps Tenses COMET» OUDAP
[TH5 2S Ore OES See KH A CUBS Letter Sent gayue st.
Conc \uSis
eh memo CAN ALIN YS Mano x
— Te
Te STAR CANON NYS bu The forn © f ° -
“wm Cltaeter Go.a160 AT U2 UV 3
2% VSC- L36{ MAKOAMU™

; BA -
8 USC ) correct The Tilegal SenteceS

we Aug al w3.7re S
O The ate its Frots o* The Ponte ya

OVSMASS ( This
Eft ences .
Ail Cost Bch € sprouse Tees cpnder Yo OSC 963

. S:
Ail Plaine Pre <1 er Arrlicnd le [Aws

a4 7. TY. AY other f
Oar AgrRPaS Da. er De\iel 45TH

; Arpnr* Such Othee F
eam ‘her S Jost Awd Profee

Cos cr Cone)
De Peck fully
Sub Rr 4 Hen,
Geotfae S. coms ty
DAVE Rugust 27-2020 Gea? ner SAL
Lest Poy [stems MA O15B 4

G Ppl X Tivean DFive

Aff WF?
Case 4:20-cv-40111-TSH Document 1 Filed 08/31/20 Page 23 of 23

Pro Se 1 (Rev. 09/16) Complaint for a Civil Case

 

V. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A.

For Parties Without an Attorney

I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
served. J understand that my failure to keep a current address on file with the Clerk's Office may result

in the dismissal of my case.

Date of signing: % -2T- A O

Signature of Plaintiff
Printed Name of Plaintiff

For Attorneys

Date of signing:

Aoffuen A AN Dbonle boo, Se

Cearre- S. Brows Pres, Se

 

Signature of Attorney
Printed Name of Attorney
Bar Number

Name of Law Firm

Street Address

State and Zip Code
Telephone Number
E-mail Address

 

 

 

 

 

 

 

 

Page 5 of 5
